Title: Thomas Jefferson to Joseph Milligan, 28 February 1810
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Sir
             
                     Monticello 
                     Feb. 28. 10
          
           
		  
		  
		  I recieved duly your favor of the 3d and with it the 3. vols of the Parent’s assistant, for which I thank you. it was very acceptable to my grandchildren & therefore to me.  I shall also be glad to recieve the Tales of fashionable life when published. I had delayed asking you to forward your account until you could send me the 7th & 8th vols of the Scientific dialogues. but as it seems it may be long before you get them, I will pray you now to send on your account.  I observe by the Reviewers that a IVth vol. of Mitford’s history of Greece came out in 1808. in 4to. if an 8vo copy is to be had I should be glad of it. I have such a repugnance to the handling 4tos & folios, that I always prefer waiting for the 8vo or smaller editions. I salute you with esteem.
          
            Th:
            Jefferson
        